      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 1 of 54




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GALLAGHER BENEFIT SERVICES, INC. and
ARTHUR J. GALLAGHER & CO.,

      Plaintiffs,
                      v.                                  Civil Action No.
GRANT T. CAMPBELL, A2 HOLDINGS, LLC,                     1:19-cv-00836-SDG
ROBERT W. TAYLOR, and KATHRYN T.
STORCK,

      Defendants.

                            OPINION AND ORDER

     This   matter   is    before   the   Court   on   the   following   motions:

Defendant Kathryn T. Storck’s motion for summary judgment [ECF 115];

Defendant Grant T. Campbell’s motion for summary judgment [ECF 120];

Defendants Robert W. Taylor and A2 Holdings, LLC’s motion for summary

judgment [ECF 122]; and Defendants’ joint motion in limine [ECF 181]. For the

following reasons, and with the benefit of oral argument, Storck’s motion for

summary judgment is DENIED; Campbell’s motion for summary judgment is

GRANTED IN PART and DENIED IN PART; Taylor and A2’s motion for

summary judgment is GRANTED IN PART and DENIED IN PART; and

Defendants’ joint motion in limine is GRANTED.
        Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 2 of 54




I.     BACKGROUND1

       Gallagher is a nationwide provider of risk management, human capital

consulting, and insurance brokerage services.2 Campbell, Storck, and Taylor are

all former Gallagher employees.3 Prior to his employment with Gallagher, Taylor

was the sole owner and President of Argus Holdings, Inc., d/b/a Argus Benefits

(Argus), an employee benefits and insurance consulting firm.4 Campbell and

Storck both worked for Taylor at Argus.5 In late-2012, Taylor sold Argus to

Gallagher.6 After the sale, Taylor became the Area-President of Gallagher’s

Atlanta office.7 Campbell and Storck joined Gallagher as a producer and benefits




1    The parties have filed certain individual exhibits on the docket numerous
     times in different locations. Some of these exhibits have been filed under seal.
     The Court does not find that the cited information needs to be sealed,
     notwithstanding the parties’ confidentiality designations.
2    ECF 115-4 (Tournet Dep. Tr. 14:24–15:3); ECF 130-1 (Henry Dep. Tr. 11:23–
     12:1).
3    ECF 115-2 (Storck Agreement); ECF 120-2 (Campbell Agreement); ECF 157-3
     (Taylor Agreement).
4    ECF 190, ¶ 7. See also ECF 125-1 (Taylor Dep. Tr. 18:17–21:9).
5    ECF 190, ¶ 8.
6    Id. ¶ 9. See also ECF 157-1 (Purchase Agreement).
7    ECF 170-2, ¶ 4.
        Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 3 of 54




administrator, respectively.8 All three signed employment agreements containing

certain obligations and restrictive covenants.9

       On June 22, 2016, Taylor resigned his position at Gallagher.10 After his

resignation, Taylor began planning to form a new company.11 The restrictive

covenant period in the Taylor Agreement expired on June 22, 2018.12 On July 26

2018, Taylor formed A2.13 After forming A2, Taylor began actively pursuing the

accounts and business of Gallagher’s clients.14 Some of the clients signed Broker of

Record (BOR) letters to announce their transitions from Gallagher to A2.15

       While planning his new company, Taylor identified Storck and Campbell as

two potential future employees.16 In February 2017, Storck resigned from

Gallagher to join Alliant Insurance Services, Inc. (Alliant), another direct




8    ECF 115-4 (Tournet Dep. Tr. 16:2–16, 26:16–27:5); ECF 125-4 (Campbell Dep.
     Tr. 20:15–18); ECF 125-5 (Storck Dep. Tr. 18:12–25).
9    ECF 115-2; ECF 120-2; ECF 157-3.
10   ECF 170-2, ¶ 5.
11   ECF 190, ¶ 22.
12   ECF 170-2, ¶ 6.
13   Id. ¶ 9.
14   Id. ¶¶ 10, 13.
15   Id. ¶ 13.
16   ECF 190, ¶ 23.
        Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 4 of 54




competitor of Gallagher.17 By March 2018, Taylor and Storck began discussing the

latter’s future employment.18 On June 4, 2018, Storck resigned from Alliant to join

Taylor.19 Storck subsequently began servicing some of her former Gallagher clients

in her role at A2.20

       Campbell and Taylor remained in contact after the latter’s resignation from

Gallagher. For example, in May 2018, Campbell’s and Taylor’s families went on

vacation together.21 Prior to the trip, Campbell had begun the practice of saving

documents on his personal computer and two thumb drives, as well as emailing

documents to his and his wife’s personal email accounts.22 And on June 4, 2018—

the same day Storck submitted her resignation to Alliant—Campbell’s wife

exchanged text messages with Taylor stating that it was a “[b]ig day” and asking

for Taylor to “let [her] know when the cat’s out of the bag.”23 Campbell’s wife

additionally texted Taylor that he should “[n]ow go build [his] cast of characters”




17   ECF 169-2, ¶ 13.
18   ECF 190, ¶ 24.
19   ECF 169-2, ¶ 14.
20   ECF 190, ¶ 318.
21   Id. ¶ 26.
22   Id. ¶¶ 27, 255.
23   Id. ¶ 28.
        Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 5 of 54




and that she and Campbell were “so thankful to be part of the cast.”24 From May

through December 2018, Campbell remained in close contact with Taylor,

including discussing Campbell eventually joining A2.25 On November 29, 2018,

Campbell prepared a spreadsheet that contained columns listing (1) the names of

14 then-Gallagher clients, (2) an “action” item, and (3) a section to input notes

(hereafter, the Spreadsheet).26 The Spreadsheet contained entries for certain clients

such as “Call>>RT to call” and “Teagan to support.”27

       In December 2018, Campbell began informing some of the clients he

personally serviced that he would be leaving Gallagher.28 Campbell told some

clients that he would be joining A2 and, in other instances, either asked permission

to provide their contact information to Taylor or told them that Taylor would be

in contact to discuss A2.29 Taylor subsequently contacted many of these clients—

some of which had no prior relationship with him—to discuss their businesses.30




24   Id. ¶ 31.
25   Id. ¶ 32.
26   Id. ¶ 38. See also ECF 172-1.
27   ECF 172-1.
28   ECF 190, ¶ 48.
29   Id. ¶¶ 48–49, 99, 136, 154–155, 182–183, 229, 235.
30   Id. ¶¶ 52, 102–103, 139, 156–158, 185.
          Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 6 of 54




On January 1, 2019, Campbell submitted his resignation to Gallagher.31

On approximately January 22, Campbell went to work as a producer at A2.32

According to Gallagher, Taylor, Campbell, and Storck all colluded together to

identify, solicit, and service its clients for their own—and A2’s—benefit.

         Gallagher initiated this action on February 19, 2019.33 It asserts three claims

for:     breach    of     contract    (Count I,   against   Campbell    and    Storck);

tortious interference with contract (Count II, against Taylor and A2); and

preliminary injunctive relief (Count III, against Storck).34 On April 13, 2020, Storck,

Campbell, and Taylor and A2 filed three separate motions for summary

judgment.35 On July 6, all Defendants filed a joint motion in limine to exclude

certain     testimony     proffered    by   Brandon    Fuss,   Gallagher’s    corporate

representative.36 On February 13, 2021, the Court heard oral argument from the

parties on the outstanding motions.




31     ECF 170-2, ¶ 17.
32     ECF 125-4 (Campbell Dep. Tr. 140:23–241:5).
33     ECF 1.
34     Id. Although asserted as an independent claim for relief, Gallagher never
       moved for a preliminary injunction and now concedes that Count III is moot.
35     ECF 115; ECF 120; ECF 122.
36     ECF 181.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 7 of 54




II.   SUMMARY JUDGMENT

      A.     Legal Standard

      Summary judgment is appropriate when “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment has

the initial burden of informing the district court of the basis for its motion and

identifying those portions of the record that demonstrate the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If a movant

meets its burden, the non-movant must present evidence showing either

(1) a genuine issue of material fact or (2) that the movant is not entitled to

judgment as a matter of law. Id. at 324. A fact is considered “material” only if it

may “affect the outcome of the suit under the governing law.” BBX Cap. v. Fed.

Deposit Ins. Corp., 956 F.3d 1304, 1314 (11th Cir. 2020) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A factual dispute is “genuine if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

(citing Anderson, 477 U.S. at 248) (punctuation omitted).

      In opposing a motion for summary judgment, the non-movant “may not rest

upon the mere allegations or denials of his pleading, but must set forth specific

facts showing that there is a genuine issue for trial.” Sears v. Roberts, 922 F.3d 1199,
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 8 of 54




1207 (11th Cir. 2019). See also Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586–87 (1986). If the non-movant relies on evidence that is “merely

colorable, or is not significantly probative, summary judgment may be granted.”

Likes v. DHL Express (USA), Inc., 787 F.3d 1096, 1098 (11th Cir. 2015). But the

Court’s role is not to “weigh the evidence and determine the truth of the matter

but to determine whether there is a genuine issue for trial.” Sears, 922 F.3d at 1205

(citing Anderson, 477 U.S. at 249). The Court must “view all of the evidence in a

light most favorable to the nonmoving party and draw all reasonable inferences in

that party’s favor.” Newcomb v. Spring Creek Cooler Inc., 926 F.3d 709, 713 (11th Cir.

2019). See also Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012)

(“Credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.”)

(quoting Anderson, 477 U.S. at 255).

      B.     Discussion

      Defendants’ motions for summary judgment collectively challenge each

substantive claim asserted by Gallagher. Although the facts are intertwined and

legal issues often overlap, the Court addresses each motion separately.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 9 of 54




             1.     Storck’s motion for summary judgment

      Gallagher alleges Storck breached the non-competition and non-solicitation

restrictive covenants found in her employment agreement. In Georgia, the

elements of a breach of contract claim are “(1) breach and the (2) resultant damages

(3) to the party who has the right to complain about the contract being broken.”

UWork.com, Inc. v. Paragon Techs., Inc., 321 Ga. App. 584, 590 (2013) (citing Norton

v. Budget Rent A Car System, 307 Ga. App. 501, 502 (2010)). “A breach occurs if a

contracting party repudiates or renounces liability under the contract; fails to

perform the engagement as specified in the contract; or does some act that renders

performance impossible.” Moore v. Lovein Funeral Home, Inc., 852 S.E.2d 876, 880

(Ga. Ct. App. Dec. 21, 2020). See also Bd. of Regents of the Univ. Sys. of Ga. v. Doe, 278

Ga. App. 878, 887 (2006) (“A breach of contract may arise in any one of three ways,

namely: by renunciation of liability under the contract; by failure to perform the

engagement; or by doing something which renders performance impossible.”).

      The Storck Agreement became effective on January 1, 2013. In Section 8,

Storck agreed to “not, directly or indirectly, solicit, transfer, place, market, accept,

aid, counsel or consult . . . handle . . . or provide” a specified list of services for any

account for which she “performed any of [the listed] functions during any part of
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 10 of 54




the two-year period immediately preceding [her] termination.”37 According to

Gallagher, Storck breached these restrictions by (1) soliciting former-Gallagher

clients to move their business to A2, and (2) servicing those clients at A2 after the

transition. Storck requests summary judgment as to both the non-compete and

non-solicitation covenants.

                    i.        Gallagher’s claim as to the non-compete covenant

       Storck contends summary judgment is proper on Gallagher’s breach claim

based on the non-compete clause because (1) Storck’s role at Gallagher did not

qualify her as the type of employee that may be held to such a clause, and (2) even

if Storck was a covered employee, the non-compete is unenforceable.

                              a.   There are triable questions of fact as to whether
                                   Storck’s role at Gallagher rendered her subject
                                   to a non-compete covenant.

       Georgia’s Restrictive Covenant Act, O.C.G.A. § 13-8-50, et seq (“GRCA” or

the “Act”) governs the enforceability of restrictive covenants in employment

agreements. According to O.C.G.A. § 13-8-53(a), the “enforcement of contracts

that restrict competition during the term of a restrictive covenant, so long as such

restrictions are reasonable in time, geographic area, and scope of prohibited




37   ECF 115-2, at 6–8 § 8.
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 11 of 54




activities, shall be permitted.” But § 13-8-53(a) is not intended to cover every type

of employee. The GRCA states:

             [E]nforcement of contracts that restrict competition after
             the term of employment, as distinguished from a
             customer nonsolicitation provision . . . or a nondisclosure
             of confidential information provision . . . shall not be
             permitted against any employee who does not, in the
             course of his or her employment:

             (1) Customarily and regularly solicit for the employer
             customers or prospective customers;

             (2) Customarily and regularly engage in making sales or
             obtaining orders or contracts for products or services to
             be performed by others;

             (3) Perform the following duties:

                   (A) Have a primary duty of managing the
                   enterprise in which the employee is employed or
                   of a customarily recognized department or
                   subdivision thereof;

                   (B) Customarily and regularly direct the work of
                   two or more other employees; and

                   (C) Have the authority to hire or fire other
                   employees or have particular weight given to
                   suggestions and recommendations as to the hiring,
                   firing, advancement, promotion, or any other
                   change of status of other employees; or

             (4) Perform the duties of a key employee or of a
             professional.

O.C.G.A. § 13-8-53(a).
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 12 of 54




       Gallagher argues Storck’s role at the company satisfied §§ 13-8-53(a)(3) and

(4). The Court finds genuine issues of fact underlying both sections. With regard

to § 13-8-53(a)(3), Storck testified her “duties and responsibilities as a benefits

administrator” were to “manage[ ] the benefits administration team.”38

Storck described her day-to-day duties as “manag[ing] a team of people that were

benefits administration services.”39 Although Storck reported to a superior, she

directly supervised at least five employees.40 Storck also evaluated prospective

candidates      and     gave   hiring   recommendations     to   her    supervisor.41

Storck, conversely, points to evidence that Gallagher is a nationwide company

with approximately 33,000 to 34,000 employees.42 She also disputes whether the

benefits administration team in the Atlanta office constitutes a “customarily

recognized department or subdivision” of Gallagher.43 At bottom, the Court finds

the parties have submitted disputed, triable issues of fact on this issue.




38   ECF 172-32 (Storck Dep. Tr. 32:20–33:3).
39   Id. at 45:21–24.
40   Id. at 33:7–34:16; 34:21–35:3.
41   Id. at 50:2–24.
42   ECF 115-4 (Tournet Dep. Tr. 14:24–15:3).
43   ECF 116, ¶ 10; ECF 190, ¶¶ 295–96.
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 13 of 54




      Storck additionally relies on CSM Bakery Sols., LLC v. Debus, No. 1:16-cv-

03732-TCB, 2017 WL 2903354 (N.D. Ga. Jan. 25, 2017). The CSM Bakery court found

a sales representative of a bakery manufacturer to “not . . . [be] covered by the

statute” because it did not believe the employee’s conduct constituted “the types

of activities the Georgia legislature had in mind when requiring that the employee

have a primary duty of managing the enterprise.” 2017 WL 2903354, at *6

(punctuation omitted). CSM Bakery is distinguishable here; Gallagher presents

direct evidence raising a genuine issue of fact as to each element of § 13-8-53(a).

Finally, Storck’s contention that an employee must be a highly ranked executive

before she can be held to a non-compete is not supported by Georgia law.

E.g., AWP, Inc. v. Henry, No. 1:20-cv-01625-SDG, 2020 WL 4548720, at *5 (N.D. Ga.

July 17, 2020) (concluding individual employed as a “project manager” of a traffic

safety company may be subject to a non-compete clause); Kennedy v. Shave Barber

Co., LLC, 348 Ga. App. 298, 303 (2018) (finding individual employed as a “master

barber” for a barbershop may be subject to a non-compete clause).

      The Court additionally finds there are triable issues of fact as to whether

Storck satisfies O.C.G.A. § 13-8-53(4). The GRCA defines a “key employee” as:

            [A]n employee who, by reason of the employer’s
            investment of time, training, money, trust, exposure to
            the public, or exposure to customers, vendors, or other
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 14 of 54




            business relationships during the course of the
            employee’s employment with the employer, has gained
            a high level of notoriety, fame, reputation, or public
            persona as the employer’s representative or
            spokesperson or has gained a high level of influence or
            credibility with the employer’s customers, vendors, or
            other business relationships or is intimately involved in
            the planning for or direction of the business of the
            employer or a defined unit of the business of the
            employer. Such term also means an employee in
            possession of selective or specialized skills, learning, or
            abilities or customer contacts or customer information
            who has obtained such skills, learning, abilities, contacts,
            or information by reason of having worked for the
            employer.

O.C.G.A. § 13-8-51(8). “[T]o be a key employee for purposes of the Act, an

employee must meet the requirements of both sentences of O.C.G.A. § 13-8-51(8).”

Blair v. Pantera Enters., Inc., 349 Ga. App. 846, 851 (2019) (finding a backhoe

operator who earned $13 per hour to not be a key employee). See also CMS Bakery,

2017 WL 2903354, at *6 (finding sales representative did not qualify as a key

employee because the employer constituted “an international business with

thousands of employees worldwide” and the employee constituted “one of

[employer’s] lower-ranking employees” who “reported to two supervisors”).

      Gallagher presents evidence that it considered Storck to be a “critical

employee” and “probably the most important employee in Atlanta” who was
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 15 of 54




“often [clients’] main point of contact.”44 Unlike the situation in Blair, Gallagher

presents evidence that it invested a significant amount of time and resources into

Storck’s development and compensation, including paying her a six-figure

salary.45 And at least one client expressly recognized Storck’s notoriety and

influence by reason of her work for Gallagher.46 Storck, conversely, reiterates that

Gallagher is a large company, that she acted in a minor role relative to its overall

operations, and that many clients did not know her.47 These disputed facts must

be weighed by the factfinder. In sum, Storck is not entitled to summary judgment

on this issue.

                           b.    Client-based, no-servicing non-compete clauses
                                 are not per se unenforceable.

       At common law, restrictive covenants in employment agreements were

difficult to enforce. PointeNorth Ins. Grp. v. Zander, No. 1:11-cv-3262-RWS, 2011 WL

4601028, at *3 (N.D. Ga. Sept. 30, 2011). See also HCC Ins. Holdings, Inc. v. Flowers,

237 F. Supp. 3d 1341, 1355 (N.D. Ga. 2017) (stating that, under the common law,

“Georgia is one of the very few states that has a public policy that has historically



44   ECF 168-1, ¶ 298.
45   Id. ¶ 297.
46   ECF 171-55 (Moon Dep. Tr. 56:2–20).
47   See ECF 189, at 6 n.15.
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 16 of 54




disfavored restrictive covenants”). The GRCA—enacted through an amendment

to the Georgia Constitution—represented a sea change. The Georgia General

Assembly expressly found that restrictive covenants “serve the legitimate purpose

of protecting legitimate business interests and creating an environment that is

favorable to attracting commercial enterprises to Georgia and keeping existing

businesses within the state.” O.C.G.A. § 13-8-50. See also Cunningham Lindsey U.S.

LLC v. Box, No. 1:18-cv-04346-WMR, 2018 WL 10560768, at *6 (N.D. Ga. Dec. 4,

2018) (“Georgia’s public policy now favors the enforcement of reasonable

restrictive covenants.”). Put another way, the GRCA “changed the legal landscape

. . . to provide protection for Georgia businesses by allowing greater enforceability

of agreements restricting employees’ post-employment work activities.”

CSM Bakery, 2017 WL 2903354, at *2. Now, a non-compete clause is generally

enforceable so long as it is “justified by a legitimate business interest” and

“reasonably restricted in time, geographic area, and scope of prohibited activities.”

Heartland Payment Sys., LLC v. Stockwell, 446 F. Supp. 3d 1275, 1283 (N.D. Ga. 2020).

“Whether the restraints imposed by an employment contract are reasonable is a

question of law for determination by the court.” Chef Merito, Inc. v. Gonzalez,

No. 1:20-cv-1242-AT, 2020 WL 5548339, at *5 (N.D. Ga. Aug. 19, 2020) (citing Pan
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 17 of 54




Am Dental, Inc. v. Trammell, No. 418-288, 2020 WL 2531622, at *3 (S.D. Ga. May 18,

2020); Uni-Worth Enters. v. Wilson, 244 Ga. 636, 640 (1979)).

      O.C.G.A. § 13-8-53(a) governs the enforcement of “contracts that restrict

competition.” Conversely, § 13-8-53(b) controls an employee’s ability to:

             [A]gree in writing for the benefit of an employer to
             refrain, for a stated period of time following termination,
             from soliciting, or attempting to solicit, directly or by
             assisting others, any business from any of such
             employer’s customers, including actively seeking
             prospective customers, with whom the employee had
             material contact during his or her employment for
             purposes of providing products or services that are
             competitive with those provided by the employer’s
             business.

      The Court must “construe a restrictive covenant to comport with the

reasonable intent and expectations of the parties to the covenant and in favor of

providing reasonable protection to all legitimate business interests established by

the person seeking enforcement.” O.C.G.A. § 13-8-54(a). However, the Court

cannot “enforce a restrictive covenant unless it is in compliance with the

provisions of [§ 13-8-53].” O.C.G.A. § 13-8-54(b). Since the Act is “in derogation of

the common law,” it “must be limited strictly to the meaning of the language

employed, and not extended beyond the plain and explicit terms of the statute.”

Belt Power, LLC v. Reed, 354 Ga. App. 289, 292 (2020).
         Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 18 of 54




         Storck argues her non-compete is unenforceable for two reasons: (1) the

GRCA expressly permits only client-based solicitation—not competition— clauses,

and (2) a restrictive covenant that prohibits an employee from accepting

unsolicited business from former customers is unreasonable. The Court does not

agree.

         First, the Court finds that client-based non-compete covenants are covered

by the GRCA. The GRCA has a broad scope and applies to all employment-related

restrictive covenants. Belt Power, 354 Ga. App. at 293. There is no indication that

the Georgia General Assembly intended to exclude client-based non-competes

from the scope of the GRCA. Instead, it expressly found that Georgia’s public

policy now favors the enforcement of non-competes.48 Moreover, the Court



48   To the extent the text of O.C.G.A. § 13-8-54(a) is ambiguous, the Court must
     apply Georgia’s rules of statutory interpretation. Robbins v. Garrison Prop. &
     Cas. Ins. Co., 809 F.3d 583, 586 (11th Cir. 2015) (holding state, not federal, rules
     of statutory interpretation govern when analyzing a state statute).
     “The cardinal rule of statutory interpretation is to ascertain the legislature’s
     purpose in enacting a statute and then construe the statute to effect that
     purpose, avoiding interpretations that do not square with common sense and
     sound reasoning.” Ins. Dep’t of State of Ga. v. St. Paul Fire & Cas. Ins. Co., 253 Ga.
     App. 551, 552 (2002). See also Deal v. Coleman, 294 Ga. 170, 172 (2013) (“When we
     consider the meaning of a statute, we must presume that the General Assembly
     meant what it said and said what it meant.”). As stated, in the GRCA, the
     Georgia General Assembly expressed the policy that reasonable restrictive
     covenants in employment contracts be enforced. O.C.G.A. § 13-8-50. This
     further supports a finding that Storck’s restrictive covenant is enforceable.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 19 of 54




believes this type of non-compete—which would not have prevented Storck from

immediately working for any of Gallagher’s direct competitors (including A2) so

long as she did not service a specific list of clients—is narrowly tailored to fit the

reasonable intent and expectations of the parties. See H&R Block E. Enters., Inc. v.

Morris, 606 F.3d 1285, 1292 (11th Cir. 2010) (“A non-competition covenant must

balance an employee’s right to earn a living without unreasonable restrictions, and

an employer’s right to protection from the former employee’s possible unfair

appropriation of contacts developed while working for the employer.”).

       Storck’s second argument, that client-based, no-servicing49 restrictive

covenants are unreasonable as a matter of law, is similarly unpersuasive. Prior to

adoption of the GRCA, courts applying the common law routinely rejected similar

restrictive covenants, generally under the guise of a non-solicitation provision.

E.g., Orkin Exterminating Co. v. Walker, 251 Ga. 536, 538 (1983); Holland Ins. Grp.,

LLC v. Senior Life Ins. Co., 329 Ga. App. 834, 840 (2014); Vulcan Steel Structures, Inc.

v. McCarty, 329 Ga. App. 220, 222–23 (2014); Waldeck v. Curtis 1000, Inc., 261 Ga.

App. 590, 592 (2003). But Storck’s non-compete is governed by the GRCA, not the



49   The Court clarifies that a “no-servicing” restrictive covenant is one that
     prohibits an employee from accepting business from—or performing work
     for—customers of her former employer that she did not solicit to come to the
     employee’s new employment.
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 20 of 54




common law. Two courts have discussed the GRCA’s effect on this line of cases.

In DJR Assocs., LLC v. Hammonds, the Northern District of Alabama applied

Georgia law—as amended by the GRCA—and extended the common law rule:

            To be enforceable, [a restrictive covenant] must comply
            with O.C.G.A. § 13–8–53, which provides that such
            restrictive covenants can only limit the ability of a former
            employee to solicit customers of the former employer.
            The employee is allowed to accept business and sell
            goods and services to the former employer’s customers
            if the employee does not solicit the business and the
            customers approach him. The covenant at issue in the
            instant case, however, precludes [defendant-employee’s]
            ability to “sell or attempt to sell” goods and services to
            [plaintiff-former employer’s] customers, even if
            [employee] does not solicit them. This violates Ga. Code
            Ann. § 13–8–53.

241 F. Supp. 3d 1208, 1229 (N.D. Ala. 2017). In a footnote, the DJR court

acknowledged its relied-on cases were “decided applying the statutory scheme

existing before the enactment of [the GRCA],” but reconciled this by stating that

“the basic rules of law remain essentially unchanged after the new statutory

enactment.” Id. at 1228 n.7. Notably, the DJR court found the common law rule

“is consistent with the language of O.C.G.A. § 13-8-53(b), which provides for

restrictive covenants only that prohibit soliciting, or attempting to solicit

customers of the former employer.” Id.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 21 of 54




        The next year, in a factually analogous case to this one brought by Gallagher

against multiple former employees based on their alleged breaches of employment

agreements identical to Storck’s, the Superior Court of Fulton County found the

client-based non-compete covenant unenforceable. Arthur J. Gallagher & Co. v.

Ausherman, No. 2016CV276840 (Ga. Super. Ct. Mar. 27, 2018).50 Although the

Ausherman court noted that “[t]his particular issue has not been clearly addressed

by a Georgia court since the enactment of the Act,” it found the DJR decision and

pre-GRCA cases persuasive. Id. at *6. The court granted summary judgment in

favor of the former-employee defendants on Gallagher’s breach of contract claim

because the “client-based restrictive covenant prohibiting [the individual

defendants] from servicing clients who chose to leave [Gallagher] is not authorized

by the Act” and was therefore void. Id. at *7.




50   On August 28, 2020, the Georgia Court of Appeals summarily affirmed the
     decision in Ausherman without opinion. That decision is not binding on this
     Court. Ga. R. App. Ct. 33.2 (“A decision that is not officially reported is neither
     physical nor binding precedent.”). See also Turner v. Wells, 879 F.3d 1254, 1262
     (11th Cir. 2018) (“As a general matter, we must follow the decisions of [state]
     intermediate courts. But we may disregard these decisions if persuasive
     evidence demonstrates that the highest court would conclude otherwise.”)
     (citation omitted). Instead, the Court “must predict how the highest court”—
     i.e., the Georgia Supreme Court—“would decide this case.” Id. (citing Guideone
     Elite Ins. Co. v. Old Cutler Presbyterian Church, Inc., 420 F.3d 1317, 1326 n.5
     (11th Cir. 2005)).
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 22 of 54




      This Court respectfully disagrees with the reasoning and conclusions drawn

by the DJR and Ausherman courts; there is no indication from the text or legislative

history of the GRCA that it does not cover no-servicing non-competes. In this

Court’s view, the Georgia General Assembly abrogated the common law cases

relied on by Storck. As noted by one court in this district: “The new statute sets a

standard by which to assess the reasonableness of the restraint and the

expectations of the parties. Old cases involving common law interpretations of

restrictive covenants are inapplicable here.” Cellairis Franchise, Inc. v. Duarte,

No. 2:15-cv-00101-WCO, 2016 WL 858787, at *3 (N.D. Ga. Mar. 2, 2016)

(citation omitted). See also Becham v. Synthes USA, 482 F. App’x 387, 391 (11th Cir.

2012) (“This act [the GRCA] directs Georgia’s courts to enforce many previously

unlawful restrictive covenants.”). In sum, the Court concludes that the common

law rule no longer controls; client-based, no-servicing restrictive covenants are not

unreasonable as a matter of law and may be enforced as long as they meet the

requirements set forth in the GRCA.

      To enforce a restrictive covenant, “[t]he person seeking enforcement of a

restrictive covenant shall plead and prove the existence of one or more legitimate

business interests justifying the restrictive covenant.” O.C.G.A. § 13-8-55.

The GRCA defines a “legitimate business interest” to include:
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 23 of 54




             (A) Trade secrets, as defined by Code Section 10-1-761;

             (B) Valuable confidential information that otherwise
             does not qualify as a trade secret;

             (C) Substantial relationships with specific prospective or
             existing customers, patients, vendors, or clients;

             (D) Customer, patient, or client good will associated
             with:

                   (i) An ongoing business, commercial, or
                   professional practice, including, but not limited to,
                   by way of trade name, trademark, service mark, or
                   trade dress;

                   (ii) A specific geographic location; or

                   (iii) A specific marketing or trade area; and

             (E) Extraordinary or specialized training.

O.C.G.A. § 13-8-51(9). See also Heartland, 446 F. Supp. 3d at 1283 (finding that, on

motion for preliminary injunction, an employer has a legitimate business interest

in protecting its “investment of time and money in developing [an employee’s]

skills, as well as in protecting its client relationships, goodwill, and confidential

and trade secret information from unfair competition.”). Here, Gallagher presents

evidence that it had a legitimate business interest in “the key people at Argus [ ]

sign[ing] restrictive covenant agreements to protect Gallagher’s investment in
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 24 of 54




those relationships.”51 Gallagher also demonstrates that it expended a significant

amount of time and resources in Storck and gave her access to its confidential

information. That is enough to meet its burden at this stage.

       Finally, the restriction must be “reasonable in time, geographic area, and

scope of prohibited activities.” O.C.G.A. § 13-8-53(a). The Court should consider

“the business interests of the employer sought to be protected and the effect on the

employee.” Chef Merito, 2020 WL 5548339, at *5. Two-year restrictive covenants—

such    as   Storck’s—are   presumptively     reasonable.   O.C.G.A.    § 13-8-57(b).

For territorial restrictions, the GRCA requires the Court to presume:

             A geographic territory which includes the areas in which
             the employer does business at any time during the
             parties’ relationship, even if not known at the time of
             entry into the restrictive covenant, is reasonable,
             provided that:

             (A) The total distance encompassed by the provisions of
             the covenant also is reasonable;

             (B) The agreement contains a list of particular
             competitors as prohibited employers for a limited period
             of time after the term of employment or a business or
             commercial relationship; or

             (C) Both subparagraphs (A) and (B) of this paragraph.

O.C.G.A. § 13-8-56(2).



51   ECF 131-1 (Gallagher 30(b)(6) Dep. Tr. 154:3–7; 159:6–21).
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 25 of 54




           The Storck Agreement states that it covers the entire United States.

Gallagher is not a local or regional business; it services clients—including some

Storck handled—on a nationwide scale. Thus, the scope of restrictions on Storck’s

post-employment work, particularly since it is limited to only a specific list of

clients, is reasonable under subsection (A). See Novelis Corp. v. Smith, No. 1:16-cv-

1557-ODE, 2017 WL 1745635, at *7 (N.D. Ga. Mar. 10, 2017) (granting preliminary

injunction and finding non-compete that restricted competition on global scale

reasonable due to plaintiff performing services on worldwide level). Therefore, the

Court finds that Storck’s non-compete is reasonable.

                      ii.   Gallagher’s claim as to the non-solicitation covenant

           Storck argues summary judgment is proper on Gallagher’s claim premised

on the non-solicitation clause because there is no evidence that she solicited any of

the at-issue clients. Storck agreed to not “directly or indirectly” solicit Gallagher’s

accounts for which she performed specified “functions during any part of the two-

year period immediately preceding such termination.”52 The Storck Agreement

purported to include a non-exhaustive list of activities considered “direct or

indirect solicitation.”53 In the Complaint, Gallagher alleges Storck—as well as



52   ECF 115-2, at 7 § 8.A.1.
53   Id.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 26 of 54




Campbell—solicited a number of clients.54 Gallagher has since narrowed that

claim and now alleges that Storck solicited three clients: CentricsIT, ERH Shares

Services (ERH), and the City of Woodstock (Woodstock).

       Storck argues she is entitled to summary judgment on Gallagher’s claim as

to ERH because it was not a covered client under the Storck Agreement.

Storck presents evidence that neither she, nor anyone on her benefits

administration team, did work for ERH as to trigger her restrictive covenants.55

Gallagher, conversely, points to a series of emails between various employees,

including Storck.56 These emails arguably show Storck discussing or performing

benefits services for employees at ERH. Thus, there is a triable issue of fact as to

whether Storck’s work for ERH fell under the restrictive covenants in the Storck

Agreement.57


54   ECF 1, ¶ 48. In the Complaint, Gallagher alleges both Storck and Campbell
     solicited this list of clients.
55   ECF 116, ¶ 16.
56   ECF 173-26.
57   A similar issue is raised in all the Defendants’ briefing; i.e., they seek summary
     judgment not only on Gallagher’s overall claims, but also as to each specific
     client. The Court does not believe a client-by-client approach is appropriate.
     In any event, the Court finds fact issues underlying Gallagher’s claims as to
     each Defendant. If Defendants believe certain clients are not relevant to claims
     against a specific defendant, they may raise those issues in a motion in limine
     in advance of trial.
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 27 of 54




      Storck next argues Gallagher has not presented evidence that she solicited

CentricsIT, ERH, or Woodstock. “To solicit is to use some sort of salesmanship, to

encourage and persuade another to do something.” LifeBrite Labs., LLC v. Cooksey,

No. 1:15-cv-4309-TWT, 2016 WL 7840217, at *8 (N.D. Ga. Dec. 9, 2016).

See also Akron Pest Control v. Radar Exterminating Co., 216 Ga. App. 495, 497 (1995)

(listing actions that could be considered a solicitation). “An ‘indirect’ solicitation

occurs when the former employee undertakes ‘some affirmative action on [her]

part that could be considered a solicitation in the broadest possible sense.’”

Sysco Food Servs. of Atlanta, Inc. v. Chupp, 225 Ga. App. 584, 588 (1997).

      Storck submits evidence—including testimony from each of these clients—

that Taylor directly solicited the business. In response, Gallagher points to

evidence that Storck personally attended—and created documents to be used at—

certain “pitch meetings” with Taylor and each client. Storck concedes she attended

these pitch meetings, but contends they cannot be considered a solicitation

because: (1) Taylor had previously met with each client; (2) each client had already

decided to move its business from Gallagher to A2 before the meetings Storck

attended; and (3) Storck only attended these meetings to take notes. The Court

finds genuine issues of fact precluding summary judgment. Gallagher presents

direct evidence that Storck took affirmative acts to help Taylor persuade each of
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 28 of 54




these three clients to join A2. Whether her involvement with Taylor and these three

clients rises to the level of a direct or indirect solicitation requires a weighing of

evidence that must be determined at trial.

                   iii.   The proximate cause of Gallagher’s alleged damages
                          is a trial issue.

      To establish its claim, Gallagher must show any alleged breach proximately

caused its damages. According to Storck, even if there are triable issues of fact as

to whether she breached her employment agreement, she is still entitled to

summary judgment because Gallagher has not adduced evidence showing her

actions caused the clients to leave. Put another way, Storck avers the clients may

have left for a host of different reasons—including service issues with Gallagher,

loyalty to Taylor, or Taylor’s solicitation of their business—but no reason

attributable to any wrongdoing by her.

      To be recoverable, “[d]amages growing out of a breach of contract . . . must

be such as could be traced solely to the breach, be capable of exact computation,

must have arisen according to the usual course of things, and be such as the parties

contemplated as a probable result of such breach.” Bauer v. N. Fulton Med. Ctr.,

Inc., 241 Ga. App. 568, 572 (1999). “The question of proximate cause is one for a

jury except in palpable, clear, and indisputable cases.” Lankford v. Tr. Co. Bank,

141 Ga. App. 639, 641 (1977). In Coffee Butler Services, Inc. v. Sacha, the Georgia
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 29 of 54




Court of Appeals found the plaintiff did not present evidence creating a genuine

issue of fact showing that the defendant’s breach of his employment contract

caused any client to defect as to support an award of lost profits. 208 Ga. App. 4,

5–7 (1993). According to the Coffee Butler court, the plaintiff provided no

information as to “why any of the accounts had left . . . but based their analysis

solely on the fact that the accounts left.” Id. at 7. The plaintiff could not recover

damages the cause of which were “vague, speculative, or uncertain” by hoping

“the jury might make inferences from the mere fact of the loss of the accounts.” Id.

      At the starting gate, the Court has found genuine issues of fact regarding

Storck’s breach of her restrictive covenants. At the least, Gallagher may pursue an

award of nominal damages. Owens v. Novae, LLC, 357 Ga. App. 240, 246 (2020).

For the lost profits, the Court believes Coffee Butler is distinguishable.

Gallagher does not solely rely on the act of clients leaving for A2 and speculate as

to Storck’s role; it presents direct evidence that Storck attended—and created

documents to be used at—client pitch meetings with Taylor. To be sure, Storck

presents conflicting evidence. But this must be resolved at trial. In sum, there are

triable issue of fact as to whether any of the client defections can be attributable to

Storck’s actions.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 30 of 54




                2.    Campbell’s motion for summary judgment

           Campbell signed an employment agreement verbatim in all relevant parts

to Storck’s. Gallagher alleges Campbell breached his employment agreement by

(1) refusing to comply with his contractual obligations during the 21-day Notice

Period; (2) violating his contractual duty of loyalty by coordinating with Taylor to

influence clients to join A2 while still employed by Gallagher; (3) misusing

Gallagher’s confidential information; and (4) violating his non-compete clause.

Campbell requests summary judgment on each of Gallagher’s claims.

                      i.    There are genuine issues of fact as to whether
                            Campbell complied with his obligations during the
                            Notice Period.

           Section 5 of the Campbell Agreement established a 21-day Notice Period

after the termination of employment by which Campbell agreed to “cooperate

fully with [Gallagher] in all matters relating to the winding up of any pending

work and/or the orderly transfer to other [Gallagher] employees of the accounts

for which he has been responsible.”58 During the Notice Period, Campbell’s

“duties to [Gallagher], including [Campbell’s] fiduciary duty of loyalty” remained

in effect.59 Campbell also agreed to “reasonably participate in any meeting



58   ECF 120-1, at 3.
59   Id.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 31 of 54




[Gallagher] may convene to: (i) review the status of any projects or work

[Campbell] has been assigned; [or] (ii) review the status of accounts for which

[Campbell]        has    been   most   recently   responsible   or   associated . . . .”60

Gallagher alleges Campbell breached these obligations by refusing to schedule or

participate in telephone calls or meetings set by Gallagher to retain or regain its

then-current and former clients.

           At the outset, the Court agrees with Campbell that Section 5 only required

his cooperation with pending accounts. Campbell had no obligation to help

Gallagher regain business it had already lost, even if the former clients moved to

A2. The next issue is whether Campbell refused to participate in the transition of

his then-current work for Gallagher. According to Campbell, each client with

which he did not meet had already signed a BOR letter alerting Gallagher of its

intention to move its business to A2. Gallagher concedes the clients had signed

BOR letters, but maintains that its work for those clients did not immediately halt.

Gallagher presents evidence that, after issuance of the BOR letters, it provided

certain       “account   management     services”   through     January    31,    2019.61



60   Id.
61   ECF 172-33 (Murphy Dep. Tr. 261:13–263:24). See also ECF 131-50 (Gallagher’s
     Supp. Resp. to Interrog. No. 11).
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 32 of 54




Campbell avers this is not enough to create a triable issue of fact because Gallagher

knew it had been terminated by these clients and produced no evidence

identifying the type of services it actually performed.62 The Court finds this is a

disputed issue of fact. Although Gallagher did not articulate the precise contours

of the “account management services,” this is nonetheless evidence it performed

some modicum of work for these clients during Campbell’s Notice Period. And it

is undisputed that Campbell did not engage with those clients. The ultimate effect

of the BOR letters on the status of those clients is an issue for trial.

                    ii.       There are genuine issues of fact as to whether
                              Campbell breached his contractual duty of loyalty.

       In Section 2 of his employment agreement, Campbell agreed “to devote his

full energies, abilities, attention and business time to the performance of his

employment obligations and responsibilities.”63 Campbell warranted that he

would “not engage in any activity which conflicts or interferes with, or in any way




62   Campbell also argues he offered to participate in calls with these clients upon
     Gallagher’s acceptance of certain conditions; that (1) “he understood the
     substance of the calls”; (2) “Murphy would lead them”; and (3) “there would
     be a script for what Campbell would say.” [ECF 120-1, at 6.] Campbell and
     Murphy ultimately disagreed as to the substance of the proposed “script” and
     Campbell did not join any of these calls. Whether this denial constitutes a
     “refusal to cooperate” is an issue of disputed fact for the jury.
63   ECF 120-2, at 2–3 § 2.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 33 of 54




compromises, his performance of those obligations and responsibilities.”64 He also

agreed not to “directly or indirectly sell, solicit, service, manage or engage in any

aspect” of Gallagher’s business “for or on behalf of any person or entity other

than” Gallagher during his employment.65 These obligations remained in effect

during the Notice Period. Gallagher alleges Campbell breached these obligations

by plotting with Taylor to poach its clients while still employed by Gallagher.

           Gallagher has not asserted an independent tort claim against Campbell for

breach of fiduciary duty. Additionally, the non-solicitation restrictive covenant in

Section 8 of the Campbell Agreement is inapplicable to these allegations; that

covenant only applies “[f]or a period of two (2) years following the termination of

[Campbell’s] employment.”66 All of the alleged solicitations pointed to by

Gallagher occurred during Campbell’s employment. Thus, Gallagher’s sole

remedy is through a breach of contract claim premised on the duty of loyalty in

the Campbell Agreement.67


64   Id.
65   Id.
66   ECF 120-2, at 7 (emphasis added).
67   Campbell cites no cases—and the Court finds none—treating a claim premised
     on a contractual duty of loyalty differently than an independent tort claim.
     Thus, the Court finds the Georgia decisions discussing the latter type of claim
     inform the analysis of the former.
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 34 of 54




      In Georgia, “[i]t is well settled that an employee does not breach a fiduciary

duty to its employer by making plans to compete, even if those plans are made

while the employer-employee relationship still exists.” Hanson Staple Co. v.

Eckelberry, 297 Ga. App. 356, 358 (2009). See also E.D. Lacey Mills, Inc. v. Keith, 183

Ga. App. 357, 362–63 (1987). This principal is not unlimited; “[e]ven though he can

make plans to compete, however, an employee is not entitled to solicit customers

for a rival business before the end of his employment nor can he properly do other

similar acts in direct competition with the employer’s business.” Hanson, 297 Ga.

App. at 359 (punctuation omitted). See Tom’s Amusement Co. v. Total Vending Servs.,

243 Ga. App. 294, 295–96 (2000) (“[B]efore the end of his employment, no employee

may solicit customers for a rival business nor otherwise directly compete with his

employer’s business.”). See also Impreglon, Inc. v. Newco Enters., Inc., 508 F. Supp.

2d 1222, 1232 (N.D. Ga. 2007) (“[Individual defendant’s] contacts with current [ ]

customers [of his former-employer] in a direct and concerted effort to secure their

future business for a rival company . . . violated his obligation to [his former-

employer] to act with the utmost good faith and loyalty.”). Put another way:

             [T]o present a jury question as to an employee’s breach
             of duty to his employer, there must be evidence from
             which a jury could conclude that the employee used his
             position with his employer for his personal gain to his
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 35 of 54




             employer’s injury during the term of his employment,
             such as . . . by soliciting the employer’s customers.

Hanson, 297 Ga. App. at 260–61.

      An employee does not breach his or her fiduciary duty by having innocuous

conversations with his or her employer’s clients regarding the possibility of the

employee resigning to work for a competitor. For example, in Nilan’s Alley, Inc. v.

Ginsburg, the Georgia Court of Appeals granted a former-employee’s motion for

summary judgment and found that, although the evidence showed the employee

had conversations with the employer’s customers concerning his future

employment, “these conversations were brief, non-specific, and strictly

hypothetical.” 208 Ga. App. 145, 145 (1993). The Nilan’s Alley court found the

employee “simply inquired of [employer’s] customers whether, in the event he left

[employer’s] employment in the future, they would consider continuing to place

their orders through him.” Id. Specifically, the court found that:

             The evidence is undisputed that [employee] did not
             profit at [employer’s] expense during his actual
             employment. . . . No agreement was reached with any of
             [employer’s]    customers   prior    to  [employee’s]
             termination of his employment. It was only after
             [employee] had already left his employment . . . that,
             upon being informed of [employee’s] actual change of
             employers, one customer decided to switch from
             [employer] and place its orders with [employee’s] new
             employer. No existing contract was breached when
             [employer] lost this customer. This evidence would
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 36 of 54




             authorize only a finding that [employee’s] conversations
             were in mere preparation for post-employment
             competition and that [employee] was not thereby in
             direct competition so as to breach the duties of good faith
             and loyalty that he then owed to [employer].

Id. at 145-46 (emphasis in original).

      Similarly, the court in Hanson found that the evidence “reflects that [former-

employee] did not inform [employer’s] customers that he had left [employer’s]

employ, nor did he solicit their business, until after he resigned.” 297 Ga. App. at

359. It was not enough that the former employee “broached the subject of his

dissatisfaction with his employer and mentioned the possibility that he might

resign to the people he dealt with” at the employer’s clients. Id. At bottom, there

existed “no evidence that [former-employee] used his position to his own gain and

to his employer’s detriment during his employment.” Id. at 361. See also LifeBrite,

2016 WL 7840217, at *8 (“Surely one does not solicit someone by merely having a

conversation. Even mentioning that she was going to work for another [employer]

cannot count as a solicitation. . . . Merely informing someone as to a change in

circumstances does not qualify.”).

      Conversely, the E.D. Lacey Mills court affirmed the trial court’s denial of

summary judgment, finding sufficient evidence to create a jury question as to

whether the former employees breached their fiduciary duties to their former
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 37 of 54




employer. 183 Ga. App. at 363. While still employed, the former-employees

“admittedly conducted numerous meetings and telephone calls in pursuit of their

plans” to compete and “broached the subject of their plans to go into business in

competition with [employer] to certain of [the employer’s] sales representatives in

the months prior to their departure.” Id. According to that court, this raised triable

issues of fact as to whether the former employees solicited customers for a rival

business before the end of their employment. Id. See also Anderson v. USI Advantage

Corp., No. 19-cv-05582-SCJ, 2020 WL 1933803, at *5 (N.D. Ga. Apr. 21, 2020);

Cunningham Lindsey, 2018 WL 10560768, at *5.

      While still employed by Gallagher, Campbell and Taylor frequently

discussed the former leaving Gallagher and joining A2. In late-fall of 2018,

Campbell began directly communicating to several clients his intent to leave

Gallagher. He expressly informed various clients that he would be joining A2.

And for some, Campbell either (1) asked permission to share their contact

information with Taylor, or (2) informed them that Taylor would be reaching out

to discuss their business. Like E.D. Lacey Mills, Campbell’s actions as to these

clients raise a genuine issue of fact as to whether his conversations crossed the line

from hypothetical and innocuous to a direct or indirect solicitation.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 38 of 54




       Gallagher also points to substantial circumstantial evidence surrounding

the Spreadsheet. In their depositions, Taylor and Campbell denied any

coordination to solicit Gallagher’s clients. However, Gallagher points to evidence

that Campbell created the Spreadsheet listing 14 then-current clients that included

action items such as “Call>>RT to call.” According to Campbell, the Spreadsheet

represented his “notes on . . . each account” that contained information on what

“may occur, should—or need to occur, should [he] leave” Gallagher.68 Over the

course of the next few weeks, Campbell and Taylor methodically executed each

action item for each client listed in the Spreadsheet. And during this time,

Campbell and Taylor participated in several conversations in which they

discussed Campbell leaving Gallagher and joining A2.

       Campbell—as well as Storck, Taylor, and A2—strongly disagree that

circumstantial evidence can create a triable issue of fact in this case. According to

the Eleventh Circuit:

             Under federal law, an inference must be reasonable to
             defeat a motion for summary judgment. A reasonable
             inference is one that a reasonable and fair-minded person
             in the exercise of impartial judgment might draw from
             the evidence. Reasonable inferences may rest in part on
             conjecture, for an inference by definition is at least
             partially conjectural. But a jury cannot be allowed to

68   ECF 172-30 (Campbell Dep. Tr. 134:21–24).
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 39 of 54




              engage in a degree of speculation and conjecture that
              renders its finding a guess or mere possibility. Such an
              inference is infirm because it is not based on the
              evidence.

Berbridge v. Sam’s E., Inc., 728 F. App’x 929, 932 (11th Cir. 2018) (citing Daniels v.

Twin Oaks Nursing Home, 692 F.2d 1321, 1326 (11th Cir. 1982)) (citations and

punctuation omitted).69 In Bald Mountain Park, Ltd. v. Oliver, the Eleventh Circuit

explained the interplay between direct and circumstantial evidence. 863 F.2d 1560,

1564 (11th Cir. 1989). According to Bald Mountain, “[i]n passing upon a motion for

summary judgment, a finding of fact which may be inferred but not demanded by

circumstantial    evidence   has   no   probative   value    against   positive   and

uncontradicted evidence that no such fact exists.” Id.

       Relying on Bald Mountain and its progeny, Campbell argues he is entitled to

summary judgment because (1) he, Taylor, and each client testified that Taylor—

not Campbell—directly solicited the business; and (2) Gallagher’s circumstantial

evidence surrounding the Spreadsheet has no probative value against that

undisputed testimony. The Court does not agree. First, Gallagher does not rely

exclusively on circumstantial evidence; there is direct evidence raising a genuine



69   The Court notes that the cases from Georgia state courts cited by Gallagher are
     irrelevant; “the sufficiency of evidence to require jury submission in diversity
     cases is a question of federal law.” Berbridge, 728 F. App’x at 932.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 40 of 54




issue as to whether Campbell solicited at least some clients for Taylor and A2.

Second, the Court does not believe the circumstantial evidence pointed to by

Gallagher lacks probative value or is based solely on conjecture and speculation.

Based on Campbell’s (1) constant contact with Taylor regarding joining A2,

(2) creation of the Spreadsheet, and (3) the methodical execution of each action

item for each client on the Spreadsheet, a factfinder could draw a reasonable

inference that Campbell took actions that, in the broadest sense, constituted direct

or indirect solicitation. In sum, the Court finds triable issues of fact on this claim.

                    iii.      Campbell is entitled to summary judgment on
                              Gallagher’s claim as to the alleged misuse of
                              confidential information.

       Campbell     also      agreed   to   “safeguard   [Gallagher’s]    Confidential

Information” and that he would “not, at any time during his employment by

[Gallagher], divulge such Confidential Information or make use of it for his own

purposes or the purpose of another.”70 Campbell warranted that, prior to the lapse

of the Notice Period, he would “return to [Gallagher] all originals and copies

of . . . documents of any kind which relate in any way to the business of

[Gallagher], including specifically all materials which comprise or refer to




70   ECF 120-2, at 3 § 2.B.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 41 of 54




[Gallagher’s] Confidential Information.”71 Gallagher alleges that Campbell

breached his employment agreement by (1) saving documents on his personal

computer and two external thumb drives; (2) emailing documents to his and his

wife’s personal email accounts; (3) not returning documents after termination of

his employment.

       The Court finds Campbell is entitled to summary judgment on this aspect

of Gallagher’s claim. Nothing in his employment agreement prevented Campbell

from sending or saving documents in this manner. Gallagher presents no evidence

that he sent or showed any of these documents to Storck, Taylor, or A2. Although

Campbell may have shared client contact information with Taylor or A2 at some

point, there is no evidence tying such disclosures to these documents.

Gallagher simply speculates as to Campbell’s nefarious motives for emailing his

wife documents and what he could have done with this information.

Moreover, Gallagher presents no evidence that Campbell failed to return any

document at the conclusion of his employment. In fact, Campbell deleted each of

the emails from his personal email and Gallagher wiped his personal computer




71   Id. at 5 § 5.C.
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 42 of 54




before his termination. Since there is no evidence creating a genuine issue of fact,

Campbell is entitled to summary judgment on this issue.

                   iv.   Gallagher may proceed on its claim as to Campbell’s
                         alleged violations of his non-compete covenant.

      Like the Storck Agreement, Section 8 of the Campbell Agreement contained

a two-year non-compete clause. Campbell argues his non-compete is

unenforceable for the same reasons as Storck. As discussed above, the Court

believes the non-compete is reasonable and enforceable. To the extent Campbell

believes certain clients were not covered by his non-compete, the Court does not

find that is an appropriate issue for resolution at summary judgment.

Campbell may raise that argument in a motion in limine prior to trial.

                   v.    Damages

      Finally, Campbell reiterates Storck’s argument that any alleged breach of his

employment agreement did not proximately cause Gallagher’s damages.

As stated, unlike Coffee Butler, the Court finds Gallagher has presented evidence

creating genuine issues of fact as to this issue. Therefore, summary judgment is

not appropriate.
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 43 of 54




             3.    Taylor and A2’s motion for summary judgment

      Gallagher alleges Taylor and A2 tortuously interfered with the Storck

Agreement and Campbell Agreement by inducing Storck and Campbell to breach

their contractual obligations. Under Georgia law:

             The elements of tortious interference with a contract
             consist of: (1) improper action or wrongful conduct by
             the defendant without privilege; (2) the defendant acted
             purposely and with malice with the intent to injure;
             (3) the defendant induced a breach of a contractual
             obligation or caused a party or third party to discontinue
             or fail to enter into an anticipated business relationship
             with the plaintiff; and (4) the defendant’s tortious
             conduct proximately caused damage to the plaintiff.

Culpepper v. Thompson, 254 Ga. App. 569, 571 (2002). A plaintiff “must show more

than that the defendant simply persuaded a person to break a contract” and “must

adduce evidence of improper action or wrongful conduct . . . constituting conduct

wrongful in itself.” Kirkland v. Tamplin, 285 Ga. App. 241, 244 (2007).

      Taylor and A2 argue that they are entitled to summary judgment as to

Gallagher’s claim premised on both Storck and Campbell. At the outset, once the

restrictive covenant period in his employment agreement lapsed, Taylor possessed

the freedom to aggressively pursue the business of Gallagher’s clients.

E.g., Tom’s Amusement, 243 Ga. App. at 298 (“Fair competition is always legal, and

absent a valid noncompete or nonsolicit covenant a former employee may go to
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 44 of 54




customers whom he procured for the old employer and endeavor to persuade

them to change their trade to his advantage.”). What Taylor could not do was

induce Storck or Campbell to take actions constituting a breach of their

employment agreements.

       First, Taylor and A2 are entitled to summary judgment on Gallagher’s claim

as to Storck. In Georgia, “[a] party cannot intentionally and maliciously induce a

breach of a contract of which he or she is unaware.” Medlin v. Morganstern, 268 Ga.

App. 116, 119 (2004). See also Tom’s Amusement, 243 Ga. App. at 296–97. Taylor and

A2 present evidence that they were unaware of Storck’s employment agreement

or the restrictive covenants contained therein.72 To rebut this evidence, Gallagher

(1) contends that Taylor and A2 cannot rely on information contained in a self-

serving affidavit, and (2) points to the affidavit of Kevin Murphy, who became the

Area-President for Gallagher after Taylor’s resignation. According to Murphy’s

affidavit, as the Area-President, Taylor should have known Storck would have

been required to sign an employment agreement containing restrictive

covenants.73 The Court finds neither argument persuasive. There is no prohibition

on a movant relying on a self-serving affidavit to support a motion for summary


72   ECF 123, ¶ 24.
73   ECF 171-38, ¶ 26 (Murphy Declaration).
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 45 of 54




judgment. Fed. R. Civ. P 53(c); United States v. Stein, 881 F.3d 853, 857 (11th Cir.

2018) (“An affidavit cannot be conclusory . . . but nothing in Rule 56 (or, for that

matter, in the Federal Rules of Civil Procedure) prohibits an affidavit from being

self-serving.”). And there is no indication that Murphy had any insight into

Taylor’s or A2’s actual personal knowledge. It is undisputed that Murphy did not

start working at Gallagher’s Atlanta office until after Taylor had departed.

Murphy’s statement is premised only on his own experience and speculation.

Thus, since Taylor and A2 present evidence that neither knew of Storck’s

employment agreement, and Gallagher has not come forward with cogent

evidence otherwise, they are entitled to summary judgment on this aspect of

Gallagher’s claim.

      Gallagher’s claim regarding Campbell raises a different issue. Taylor and

A2 certainly had knowledge of Campbell’s employment agreement and restrictive

covenants. As stated above, the Court finds the direct and circumstantial evidence

create genuine issues of fact as to whether Campbell breached his employment

agreement. Specifically, Gallagher presents persuasive evidence concerning the

implementation of the Spreadsheet’s action items. Gallagher also presents

evidence that (1) Campbell and Taylor were in frequent contact during this period,

(2) Taylor gained the contact information for each of the clients on the Spreadsheet,
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 46 of 54




and (3) Taylor himself executed many of its action items. Based on the record, a

reasonable factfinder could conclude that Taylor and A2 carefully coordinated

with Campbell to poach these clients. See Carroll Anesthesia Assocs., P.C. v.

AnestheCare, Inc., 234 Ga. App. 646, 649 (1998) (affirming denial of summary

judgment “[i]n light of some evidence of a plan or scheme designed to impair

[plaintiff’s] financial position and to induce breaches of employment contracts”).

Moreover, the Court believes Gallagher has met its burden to show that Taylor

and A2 acted with the requisite malice. Id. at 648 (“Persuading a person to break a

contract for the purpose of benefiting the defendant at the expense of the plaintiff

is a malicious and actionable act if injury arises from it.”) (punctuation omitted).

See also Insight Tech., Inc. v. FreightCheck, LLC, 280 Ga. App. 19, 26 n.13 (2006)

(“Personal ill will or animosity is not essential.”). In sum, Taylor and A2’s

involvement with Campbell create genuine issues of material fact that preclude

summary judgment.74




74   Like Storck and Campbell, Taylor and A2 argue Gallagher has not presented
     evidence demonstrating the proximate cause of its damages. For the same
     reasons articulated above, the Court concludes this is a question for trial.
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 47 of 54




III.   MOTION IN LIMINE

       Defendants jointly request that the Court exclude certain testimony from

Brandon Fuss, a Senior Manager of Mergers and Acquisitions in Gallagher’s

Chicago, Illinois office. Defendants contend Fuss is impermissibly offering expert

testimony as to Gallagher’s alleged amount and calculation of damages without

submitting a report or the necessary disclosures. Gallagher, conversely, argues

Fuss’s testimony is admissible under Federal Rule of Evidence 701 as a lay,

corporate representative.

       Rule 701 permits a lay witness to testify as to opinions that are “(a) rationally

based on the witness’s perception; (b) helpful to clearly understanding the

witness’s testimony or to determining a fact in issue; and (c) not based on scientific,

technical, or other specialized knowledge within the scope of Rule 702.” Fed. R.

Evid. 701. Rule 702 permits a “witness who is qualified as an expert by knowledge,

skill, experience, training, or education [to] testify in the form of an opinion” if his

or her testimony meets certain requirements. Fed. R. Evid. 702. According to the

Advisory Committee Notes to Rule 701, “the distinction between lay and expert

witness testimony is that lay testimony results from a process of reasoning familiar

in everyday life, while expert testimony results from a process of reasoning which
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 48 of 54




can be mastered only by specialists in the field.” Fed. R. Evid. 701 advisory

committee’s note to 2000 amendment.

      In 2000, Congress amended Rule 701 to include subsection (c) and

“eliminate the risk that the reliability requirements set forth in Rule 702 will be

evaded through the simple expedient of proffering an expert in lay witness

clothing.” United States v. Hill, 643 F.3d 807, 841 (11th Cir. 2011). The amendment

does not, however, “prohibit lay witnesses from testifying based on particularized

knowledge gained from their own personal experiences.” Id. The Advisory

Committee Notes expressly state that “most courts have permitted the owner or

officer of a business to testify to the value or projected profits of the business,

without the necessity of qualifying the witness as an accountant, appraiser, or

similar expert” and that the “amendment does not purport to change this

analysis.” Fed. R. Evid. 701 advisory committee’s note to 2000 amendment. In

Tampa Bay Shipbuilding & Repair Co. v. Cedar Shipping Co., the Eleventh Circuit

affirmed the district court’s decision to permit three officers of a shipbuilding

company to testify as lay witnesses under Rule 701 as to the reasonableness of an

amount billed to a customer for ship repairs. 320 F.3d 1213, 1223 (11th Cir. 2003).

That court reasoned that (1) “the testimony . . . was not based on specialized

knowledge”; (2) the “witnesses testified based on their particular knowledge
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 49 of 54




garnered from years of experience within the field”; (3) “[t]heir testimony was

helpful to the district judge and relevant to the issues presented in the case.” Id.

Crucially, the officers were directly involved in the repairs process and were

responsible for approving the initial quotation for the repairs. Id. at 1220.

      A corporate officer does not, however, have carte blanche authority to offer

his or her lay opinion as to any possible valuation without restraint. At least one

court in this district has clarified that “a business owner is not permitted to give

lay testimony on matters that go beyond straightforward common-sense

calculations.” Kipperman v. Onex Corp., No. 1:05-cv-01242-JOF, 2010 WL 11505688,

at *21 (N.D. Ga. Sept. 29, 2010). See also United States v. Hamaker, 455 F.3d 1316, 1331

(11th Cir. 2006) (finding experienced financial analyst did not need to be certified

as an expert witness because the witness “simply added and subtracted numbers

from a long catalogue of [defendants’] records, and then compared those numbers

in a straightforward fashion”); Ga. Operators Self-Insurers Fund v. PMA Mgmt. Corp.,

143 F. Supp. 3d 1317, 1338 (N.D. Ga. 2015) (finding testimony proffered by

company’s accountant did not constitute expert evidence because the witness

“presented simple, grade-school level arithmetic based on the data contained in

the actuarial reports” and “engaged in nothing more than clear addition and

division exercises”).
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 50 of 54




      Other federal courts have found that an officer’s valuation testimony is

inadmissible under Rule 701 when the calculation “requires more than applying

basic mathematics” and involves “[t]echnical judgment.” James River Ins. Co. v.

Rapid Funding, LLC, 658 F.3d 1207, 1214 (10th Cir. 2011). See also Compania

Administradora de Recuperacion de Activos Administradora de Fondos de Inversion

Sociedad Anonima v. Titan Int’l, Inc., 533 F.3d 555, 560 (7th Cir. 2008) (preventing

corporate president and CEO from offering testimony because “[h]is attempt at

valuation was not based on any knowledge obtained through his special

relationship with the items in question; instead, he simply looked at a list of items

. . . and [ ] estimated their value based on his extensive experience purchasing and

selling the type of goods at issue”); LifeWise Master Funding v. Telebank, 374 F.3d

917, 929 (10th Cir. 2004) (preventing corporate president from offering valuation

testimony supporting damages model because it “concerned moving averages,

compounded growth rates, and S-curves”).

      Gallagher designated Fuss as its corporate representative regarding

damages. Fuss has an accounting degree, is a Certified Public Accountant, and has

worked for Gallagher for approximately fifteen years. Fuss had no personal

involvement with Gallagher’s purchase of Argus or with any of the at-issue clients

in this case. During his deposition as the corporate representative, Fuss expressed
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 51 of 54




the opinion that Gallagher has suffered approximately $4,811,500 in damages.

Fuss contends this amount represents what Gallagher would have to spend in the

open market to replace the clients that defected to A2. Fuss arrived at this number

by calculating the profit for the lost client accounts over the previous year—

$566,000, which Fuss characterizes as the “EBITDA”75—and increasing it by an

8.5x multiplier. Gallagher contends Fuss may offer this damages calculation as a

lay witness because he formed the opinion based on his personal knowledge and

experience garnered during his tenure at Gallagher.

       The Court does not agree. First, the Court concludes Fuss is offering expert

testimony premised on his specialized and technical knowledge. Unlike Tampa

Bay, Fuss had no personal knowledge of, or involvement with, any of the

Defendants or accounts in this case. Instead, Fuss relied on documents and

information provided to him. Fuss then made the technical determination to use

the former-clients’ revenue information from only the prior year to calculate the

lost profits. Fuss’s calculation of the EBITDA by incorporating and ignoring



75   EBITDA is an abbreviation commonly used for “earnings before interest, taxes,
     and depreciation and amortization,” which includes “[a] company’s income
     without deductions for interest expenses, taxes, depreciation expenses, or
     amortization expenses, used as an indicator of a company’s profitability and
     ability to service its debt.” EARNINGS, BLACK’S LAW DICTIONARY (11th ed.
     2019).
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 52 of 54




specific information—standing alone—is an exercise of technical judgment

reserved for the province of an expert witness. Next, Fuss decided to employ an

8.5x multiplier that he derived from (1) data from Marshberry, a third-party source

that advises insurance brokers, and (2) a summary of Gallagher’s previous

transactions from 2017 through 2019 and the multiples it paid to acquire certain

books of business. Fuss calculated the average multiple for those transactions—

informed by Marshberry’s publication—and arrived at the 8.5x figure.

      This damages calculation is expert testimony. It is not based on Fuss’s

perception or any particular knowledge he gained during the ordinary course of

his employment at Gallagher. To the contrary, Fuss is explicitly relying on third-

party hearsay materials without providing a report. And Fuss is not performing

simple mathematics or common-sense calculations. Rather, Fuss used technical

and specialized knowledge to calculate both the EBITDA and multiplier. This is

the precise type of testimony Congress intended to be excluded under Rule 701(c);

“a party may not evade the requirements for expert testimony, set forth in Rule

702, by proffering an expert witness as if he were a lay witness.” United States v.

Blackburn, 398 F. App’x 453, 466 (11th Cir. 2010).

      The Court additionally concludes that Fuss’s testimony would not be

helpful to the factfinder. As Fuss concedes, his damages calculation is premised
       Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 53 of 54




on a formula used for purchasing a book of business, not calculating lost profits

from a client exodus. As stated by John Tournet—Gallagher’s other corporate

witness—Fuss’s damages model is intended to be “similar to the [Argus] deal we

put together,” which used an 8.5x multiple, because Gallagher “think[s] [it] should

get that same multiple back.”76 There is no indication from Fuss’s testimony that a

damages model predicated on a formula employed to valuate a book of business

for future acquisition is relevant to calculating the lost profits from a departing

client. This testimony is more likely to confuse the factfinder than aid its

deliberations. Even if Gallagher’s desire to recoup some of the money it paid to

Taylor were somehow proper as a damages model, Fuss’s valuation does not

account for any extrinsic value Gallagher received in the Argus deal: namely, the

restrictive covenants in the Taylor Agreement.

       Gallagher argues Fuss’s testimony should not be excluded because

Defendants have suffered no prejudice. But prejudice is not relevant to this

inquiry; the question is whether Fuss’s damages calculation is admissible. And the

Court finds it is not. Thus, Fuss cannot testify as to his damages formulation that

relies on an 8.5x multiple of the EBITDA. However, this Order does not preclude




76   ECF 181-2 (Tournet Dep. Tr. 216:2-14).
      Case 1:19-cv-00836-SDG Document 214 Filed 03/25/21 Page 54 of 54




Fuss from testifying as a lay witness as to matters appropriately within the scope

of Rule 701. And Gallagher is not barred from putting on other evidence of its

damages at trial, the admissibility or scope of which can be properly addressed at

that time.

IV.   CONCLUSION

      Storck’s   motion     for   summary     judgment    [ECF 115]   is   DENIED;

Campbell’s motion for summary judgment [ECF 120] is GRANTED IN PART and

DENIED IN PART; Taylor and A2’s motion for summary judgment [ECF 122] is

GRANTED IN PART and DENIED IN PART; and Defendants’ joint motion in

limine [ECF 181] is GRANTED. Within 30 days after entry of this Order, the

parties shall file their joint proposed pretrial order.

      SO ORDERED this the 24th day of March 2021.


                                                       Steven D. Grimberg
                                                 United States District Court Judge
